Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8 with the important feature being “the route regulator includes an elastic deformation portion that is elastically deformable, the route regulator includes a plurality of plates, the elastic deformation portion links the plurality of plates, the elastic deformation portion is a hinge linking the plurality of plates, a portion of inner surfaces of the plates is in contact with an outer circumferential surface of the outer cover, the outer cover is a tubular corrugated tube, and an inner surface of the plates is a curved surface  (claim 1)” and “ the main body includes a plurality of plates, and the elastic deformation portion provided between the plurality of plates, and an inner surface of the elastic deformation portion does not protrude from inner surfaces of the plates toward the outer cover (claim 8).” Therefore claims 1, 2 and 7-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed November 23, 2020, with respect to claims 1 and 8 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant argues that “Kenta's hard tube 23 in Fig. 3 cannot be reasonably considered a part of the protector 10 or recited route regulator. The tube 23 does not include the structure of the route regulator as defined by claims 3 and 4 (whose features are incorporated into claim 1). In addition, the tube 23 is part of Kenta's prior art that Kenta seeks to avoid using (see paragraphs [0003]-[0005] of computer generated translation)” and “Kazutomo fails to disclose or suggest both the recited side walls and plurality of plates. In the Office Action, Kazutomo's insertion portion 14 is being used for both the side walls and plurality of plates. However, such an interpretation is not reasonable because the recited side walls extend from the main body, which includes a plurality of plates. Kazutomo's insertion portion 14 could be considered a plurality of plates of the main body, it is clear though from Kazutomo's Fig. l that side walls does not extend vertically from the insertion portion 14 (which is a part of the main body).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847 
/William H. Mayo III/Primary Examiner, Art Unit 2847